Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance.
As per claim 1 (and similarly for claim 6), Uchiyama (US-20080192155-A1) teaches a liquid crystal projector [Fig. 1] comprising: a synthesizing unit including a first liquid crystal panel configured to generate a first modulated image of first color light, a second liquid crystal panel configured to generate a second modulated image of second color light having a wavelength shorter than that of the first color light, and a third liquid crystal panel configured to generate a third modulated image of third color light having a wavelength shorter than that of the second color light [24R, 24G and 24B], and configured to synthesize the first modulated image, the second modulated image, and the third modulated image [by means of 25], an optical shift element configured to shift an emission optical path of a synthesized image by the synthesizing unit [5 for instance], and a control circuit configured to control the first liquid crystal panel, the second liquid crystal panel, the third liquid crystal panel, and the optical shift element [see ¶ 14 generally].  The following limitations in combination with each and every other limitation make the claim(s) allowable: “wherein the control circuit is configured to control the optical shift element to shift the emission optical path to a first position in a first period and to shift the emission optical path to a second position in a second period after the first period, and is configured to control the first liquid crystal panel, the second liquid crystal panel, the third liquid crystal panel, to cause a resolution of at least one of the first modulated image or the third modulated image expressed in the first period and the second period to be lower than a resolution of the second modulated image expressed in the first period and the second period.” (emphasis added).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO POLO whose telephone number is (571)270-7613. The examiner can normally be reached Mon-Fri 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gustavo Polo/              Primary Examiner, Art Unit 2694